Citation Nr: 0419444	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 11, 1978, to May 
26, 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

The veteran testified before the undersigned Veterans Law 
Judge in March 2004.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Clear and unmistakable medical evidence shows that the 
veteran's hypertension was present prior to his entrance into 
active duty in April 1978 and that the pre-service 
hypertension did not undergo a permanent increase in severity 
during his brief period of active duty.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's brief period of active duty.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153. 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  38 U.S.C.A § 1153 (West 2002).

VA General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 
(July 2003).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2003).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).  

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  

However, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need 
not be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation; an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).  

Importantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a)-(b) (2003).  Finally, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that no pre-service 
medical records are available.  In a recent hearing before 
the Board, the veteran testified that he was never treated 
for hypertension prior to active duty.  However, it is 
significant to note that three months prior to entrance onto 
active duty, he was required to be cleared by his private 
physician due to questionable hypertension.  

Specifically, in a January 21, 1978, enlistment examination, 
the veteran's original blood pressure readings were reported 
as 176/100, 136/100, and 150/100.  It appears that he was 
directed by the Armed Forces Examining and Entrance Station 
(AFEES) physician to his private physician for clearance.  In 
a Report of Medical Examination/Treatment dated January 24, 
1978, a private physician reported that he had evaluated the 
veteran for hypertension and found a normal physical 
examination.  The veteran's blood pressure readings were 
reported at 126/80, 120/80, and 120/80.  In a notation signed 
January 27, 1978, on the enlistment examination report, the 
original elevated blood pressure readings were marked through 
and the lower private blood pressure readings of 126/80, 
120/80, and 120/80 were substituted.

It is also noted that the veteran was originally found "not 
qualified" for enlistment but it was scratched through and 
he was found "qualified" for the Army.  There is also a 
notation of "Reviewed Ltr's" but it is unclear what other 
evidence may have been considered.  Nonetheless, it is 
undisputed that the veteran's January 1978 enlistment 
examination did not mention pre-existing hypertension.  For 
that reason, he is entitled to the presumption of soundness.  

Even finding that the presumption of soundness attached at 
the time of induction, the Board finds, by clear and 
unmistakable evidence, that the veteran suffered from pre-
existing hypertension prior to his entry into military 
service.  

Despite the absence of pre-service medical records, the Board 
is satisfied that medical-judgment evidence provides clear 
and unmistakable evidence that the veteran suffered from 
hypertension prior to induction.  First, the Board places 
significant probative value on a July 2002 VA examination 
report undertaken specifically to address the issue of 
whether the veteran's hypertension pre-existed military 
service.  The VA physician noted that he had reviewed the 
veteran's service medical records, the claims file, and 
private medical evidence.  He reflected that the veteran had 
evidence of hypertension at the time of induction, described 
the various blood pressure readings, noted on-going treatment 
for hypertension over the course of military duty.  The 
physician concluded that:

[i]n my opinion, this patient did have 
hypertension that began prior to service 
. . . It was not aggravated by his brief 
period of time in service . . . I have 
reviewed his service records, claims 
folders, records private physicians and 
BVA remand in order to render this 
opinion.

Moreover, no medical professional has rebutted the VA 
physician's medical determination as to issue of whether the 
veteran's hypertension pre-existed military service.  While 
the veteran himself has disputed this conclusion, the mere 
contention of the veteran, no matter how well-meaning, 
without supporting medical evidence will not support his 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

This medical-judgment evidence is also supported by the 
service medical records, which show that the veteran 
experienced hypertension within days of entrance onto active 
duty.  Specifically, an April 26, 1978, treatment record 
shows a blood pressure reading of 180/100, and 180/80 at 
rest.  Subsequent service medical records reflect that the 
veteran sought treatment daily for complaints of chest pain, 
and intermittent hypertension.  Several notations indicate 
that he wanted out of the Army, which he has subsequently 
testified that he did not say.  Nonetheless, the evidence 
reflects on-going treatment for hypertension.  He underwent 
an in-service cardiac work-up but it appears that everything 
was normal.  

Given that there is no apparent ensuing reason for the 
veteran's blood pressures to be elevated within days of 
active duty, it suggests to the Board that the pre-service 
elevated blood pressure readings were more typical of his 
baseline blood pressure.  It is also noted that he was 
discharged in May 1978, after 46 days of active duty.  
Therefore, the Board finds that the post-service medical 
evidence support a finding that the veteran suffered from 
hypertension (apparently untreated) prior to entrance onto 
active duty.

As such, after weighing the evidence, including service 
medical records, a VA medical opinion, private treatment 
records, and the veteran's statements, the Board finds that 
there is clear and unmistakable evidence that the veteran 
suffered from hypertension prior to his entrance onto active 
duty.  

Having found that the veteran's hypertension pre-existed 
military service by clear and unmistakable evidence, the 
Board will next consider whether there is clear and 
unmistakable evidence that the hypertension was not 
aggravated by service.  A pre-existing injury or disease will 
be considered to have been aggravated by service when there 
is an increase in the disability during service, unless there 
is a specific finding that the increase is due to the natural 
progression of the disease.  As noted at the outset, however, 
intermittent flare-ups of a pre-existing disorder are 
insufficient to be considered an aggravation.  

Therefore, the threshold questions are: 1) was there an 
increase in the veteran's pre-existing hypertension during 
his brief period of military duty, and 2) if an increase is 
shown, was it due to the natural progression of the disease.  
Based on the evidence below, the Board finds that there is 
clear and unmistakable evidence that the veteran's 
hypertension did not undergo an increase during military 
service.

As discussed above, the Board places significant probative 
value on the July 2002 VA medical opinion obtained 
specifically to address this question.  To reiterate, the 
reviewing physician concluded that:

[i]n my opinion, this patient did have 
hypertension that began prior to service 
. . . It was not aggravated by his brief 
period of time in service . . . .

Significantly, in order to support a claim based on 
aggravation, the veteran's pre-existing condition must be 
aggravated during active duty.  The issue is not whether his 
condition became worse or is currently worse than it was 
during military service.  To that end, the medical evidence 
clearly reflects that the veteran's hypertension was not 
aggravated during his brief period of military service.

The Board has considered the veteran's testimony that his 
hypertension developed during military service due to a 
change in his diet and/or due to immunizations.  His 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no permanent 
increase in severity during service.  Further, there is no 
medical support for his conclusions.  In the absence of 
competent, credible evidence of in-service increase in 
disability, service connection on the basis of aggravation 
must be denied.

Finally, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and the implementing regulations apply in the 
instant case.  A review of the record shows the veteran was 
notified of the VCAA as it applies to his present appeal by 
correspondence dated in December 2001.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in December 2001 was not given 
prior to the first AOJ adjudications of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issue on appeal was re-adjudicated 
and supplemental statements of the case were provided to the 
veteran in April 2003 and July 2003.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the December 2001 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the July 2003 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the December 2001 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific VA medical opinion pertinent to the 
issue on appeal was obtained in July 2002.  The available 
medical evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hypertension.  Therefore, the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to service connection for 
hypertension is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



